 



EXHIBIT 10.2

NEXTEL COMMUNICATIONS, INC.

Deferred Shares Agreement
(Nonaffiliate Director)

     WHEREAS,            (the “Grantee”) is a Nonaffiliate Director of Nextel
Communications, Inc. (the “Company”); and

     WHEREAS, the execution of the Deferred Shares Agreement (the “Agreement”)
in the favor of the Grantee in the form hereof has been authorized by a
resolution of the Board of Directors of the Company that was duly adopted
effective as of           (the “Date of Grant”);

     NOW, THEREFORE, pursuant to the Company’s Amended and Restated Incentive
Equity Plan (the “Plan”) and subject to the terms and conditions thereof and the
terms and conditions hereinafter set forth, the Company hereby grants to the
Grantee the right to receive           shares (the “Deferred Shares”) of the
Company’s Class A Common Stock, par value $.001 per share.

     1. Vesting of Deferred Shares.

(a) Subject to the terms and conditions of Sections 1(b) and 2 hereof, the
Grantee’s right to receive the Deferred Shares shall vest and become
non-forfeitable on           , the one-year anniversary of the Date of Grant
(such date being referred to hereinafter as a “Deferred Vesting Date” and the
period from the Date of Grant to the Deferred Vesting Date being hereinafter
referred to as the “Deferral Period”).

(b) Notwithstanding the foregoing, if Grantee is subject to the policies of the
Company permitting transactions in equity securities of the Company to be
effected only during designated “window periods”, or if Grantee is otherwise
subject to a “trading ban” or similar restrictions that would prevent resales of
the Deferred Shares on the Deferred Vesting Date, then unless the Grantee
otherwise advises the Company in writing, the “Deferred Vesting Date” for the
Deferred Shares shall be (in lieu of the date specified above) the first date
following the date specified above on which such Grantee would be permitted to
effect resales of Deferred Shares in compliance with applicable Company policies
and/or law (as appropriate).

(c) Notwithstanding the provisions of Section 1(a) hereof, if the Grantee dies,
becomes permanently disabled or ceases to be a Nonaffiliate Director of the
Company or there is a Change of Control, prior to the end of the Deferral
Period, the Grantee’s right to receive all or any portion of the Deferred Shares
shall become vested and non-forfeitable as of such date.

(d) Notwithstanding the provisions of Section 1(a) hereof, the Board in its sole
discretion may determine that all of the Deferred Shares shall have become
vested and non-forfeitable under certain circumstances it deems appropriate.

 



--------------------------------------------------------------------------------



 



(e) Notwithstanding any other provision of this Agreement, in the event that the
Grantee commits an act that the Board determines to have been intentionally
committed and to be materially adverse to the interests of the Company or a
Subsidiary, the Grantee’s right to receive those of the Deferred Shares that
have not previously become vested and non-forfeitable shall be forfeited
automatically and without further notice at the time of that determination.

     2. Issuance of Deferred Shares. Subject to the terms and conditions of
Section 4 hereof, the Deferred Shares shall be issuable to the Grantee at the
time and to the extent that they become vested and non-forfeitable in accordance
with Section 1 hereof.

     3. Compliance with Law. The Company shall make reasonable efforts to comply
with all applicable federal and state securities laws in connection with the
issuance of the Deferred Shares to Grantee as contemplated herein; provided,
however, that notwithstanding any other provision of this Agreement, the Company
shall not be obligated to issue any Deferred Shares hereunder if the issuance
thereof would result in a violation of any such law.

     4. Transferability.

(a) The Grantee’s right to receive the Deferred Shares shall not be transferable
by the Grantee except by will or the laws of descent and distribution, or as
otherwise contemplated by, and in compliance with the applicable provisions of,
the Plan and this Agreement.

(b) Upon issuance of the Deferred Shares pursuant to the terms of Section 2
hereof, the Deferred Shares shall not be transferable by the Grantee prior to
the one-year anniversary of the Deferred Vesting Date. Notwithstanding the
foregoing, if the Grantee dies, becomes permanently disabled or ceases to be a
Nonaffiliate Director of the Company or there is a Change of Control, prior to
the one-year anniversary of the Deferred Vesting Date, the Deferred Shares shall
become transferable by the Grantee as of the date of the Grantee’s death,
permanent disability or cessation of service as a Nonaffiliate Director or as of
the date of a Change of Control.

     5. Anti-Dilution/Anti-Expansion Adjustments. In the event of any change in
the capital structure of the Company as a result of any stock dividend, stock
split, recapitalization, reclassification, merger, consolidation, combination or
exchange of shares or other similar corporate transaction or event, the Board
may in its sole discretion make such adjustments in the number of Deferred
Shares granted hereunder as it may in good faith deem necessary in order to
prevent the dilution or expansion of the rights of the Grantee hereunder, and
any and all such adjustments that may be made by the Board shall be final and
binding.

     6. Withholding Taxes. To the extent that the Company is required to
withhold federal, state, local or foreign taxes in connection with any issuance
or transfer hereunder of Deferred Shares to the Grantee or his or her estate, as
the case may be, it shall be a condition to such issuance or transfer that the
Grantee or his or her estate pay, or make arrangements satisfactory to the
Company for the payment of, the balance of any such taxes.

2



--------------------------------------------------------------------------------



 



     7. Right to Remove from the Board. No provision of this Agreement shall
limit in any way whatsoever any right that the stockholders have under Delaware
General Corporation Law to remove the Nonaffiliate Director in accordance with
the provisions thereof.

     8. Amendments. Any amendment to the Plan shall be deemed to be an amendment
to this Agreement to the extent that the amendment is applicable hereto;
provided, however, that no amendment shall adversely affect the rights of the
Grantee hereunder without the Grantee’s consent.

     9. Severability. In the event that one or more of the provisions of this
Agreement shall be invalidated for any reason by a court of competent
jurisdiction, any provision so invalidated shall be deemed to be separable from
the other provisions hereof, and the remaining provisions hereof shall continue
to be valid and fully enforceable.

     10. Governing Law. This Agreement is made in, and shall be construed in
accordance with, the laws of the State of Delaware.

     11. Capitalized Terms. Capitalized terms that are used but not defined
herein are used herein as defined in the Plan.

     This Agreement is executed by the Company on this            day of
               , 20          .

NEXTEL COMMUNICATIONS, INC.

                                                         
Christie Hill
Corporate Secretary

     The undersigned Grantee hereby acknowledges receipt of an executed original
of this Agreement and accepts the right to receive the Deferred Shares, subject
to the terms and conditions of the Plan and the terms and conditions hereinabove
set forth.

                                                                   
Grantee

Date:                                                          

3